DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,003,260 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of U.S. Patent No. 11,003,260 anticipates Claims 1 and 2 of the instant application. 
Specifically, with regard to Claim 1 of the instant application, Claim 4 of U.S. Patent No. 11,003,260  discloses “A stylus” (Column 17, Line 17), “comprising: a first transmission circuit which, in operation, generates a first downlink signal through a tip electrode” (Column 17, Lines 24 – 27), “a second transmission circuit which, in operation, generates a second downlink signal through a tail electrode, wherein the second downlink 
Regarding Claim 2 of the instant application, Claim 4 of U.S. Patent No. 11,003,260 discloses everything claimed as applied above (See Claim 1 of  the instant application), in addition, Claim 4 discloses “a tip portion provided on a tip side of the housing and including the tip electrode” (Column 17, Lines 19 – 20), “a tail portion provided on a tail side of the housing and including the tail electrode” (Column 17, Lines 21 – 22), “a first contact sensor which, in operation, detects whether the housing adjacent to the tip portion is contacted” (Column 17, Lines 33 – 35), “wherein the control circuit controls the first transmission circuit and the second transmission circuit” (Column 17, Lines 37 – 39),  “according to the first transmission mode in response to the first contact 
Also, Claims 1, 10, and 13 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,003,260 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of U.S. Patent No. 11,003,260 anticipates Claims 1, 10, and 13 of the instant application.
Specifically, with regard to Claim 1 of the instant application, Claim 8 of U.S. Patent No. 11,003,260  discloses “A stylus” (Column 20, Line 16), “comprising: a first transmission circuit which, in operation, generates a first downlink signal through a tip electrode” (Column 20, Lines 23 - 26), “a second transmission circuit which, in operation, generates a second downlink signal through a tail electrode, wherein the second downlink signal is different from the first downlink signal” (Column 20, Line 27 – 32), “and a control circuit which, in operation, controls the first transmission circuit and the second transmission circuit according to a plurality of transmission modes” (Column 20, Lines 33 – 35), “wherein the transmission modes include: a first transmission mode in which the control circuit controls the first transmission circuit to transmit the first downlink signal from the tip electrode and controls the second transmission circuit to not transmit the second downlink signal from the tail electrode” (Column 20, Lines 36 – 42), “a second transmission mode in which the control circuit controls the first transmission circuit to not transmit the first downlink signal from the tip electrode and controls the second transmission circuit to transmit the second downlink signal from the tail electrode” (Column 20, Lines 43 – 48), “and a third transmission mode in which the control circuit 
Regarding Claim 10 of the instant application, Claim 8 of U.S. Patent No. 11,003,260 discloses everything claimed as applied above (See Claim 1 of the instant application), in addition, Claim 8 discloses “wherein the control circuit uses data included in an uplink signal received from the electronic device to determine a grasp state of the housing” (Column 20, Lines 55 – 57).
Regarding Claim 13 of the instant application, Claim 8 of U.S. Patent No. 11,003,260 discloses everything claimed as applied above (See Claim 1 of the instant application), in addition, Claim 8 discloses “wherein the control circuit controls the first transmission circuit and the second transmission circuit” (Column 20, Lines 33 – 35), “according to the third transmission mode when the grasp state of the housing is not determined” (Column 20, Lines 63 – 65).

Allowable Subject Matter
Claims 3 – 9, 11 – 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning that the history of prosecution in parent application 16/502,225 reflects.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        December 04, 2021